 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   BRETT LEE WILLIAMS,                          Case No. 1:16-cv-00540-LJO-EPG (PC)
12                 Plaintiff,                     ORDER FOR PLAINTIFF TO SUBMIT
                                                  AUTHORIZATION FOR
13         v.                                     COLLECTION OF FUNDS FROM
                                                  TRUST ACCOUNT
14   T.E. HILL, et al.,
                                                  ORDER DIRECTING CLERK TO
15               Defendants.                      SEND PLAINTIFF A COPY OF THE
                                                  FORM APPLICATION TO PROCEED
16                                                IN FORMA PAUPERIS
17                                                TWENTY-ONE DAY DEADLINE
18

19

20          Brett Lee Williams (“Plaintiff”) is a state prisoner proceeding pro se with this civil
21   rights action filed pursuant to 42 U.S.C. § 1983.
22          On April 18, 2016, Plaintiff paid the $400.00 filing fee for this action. Plaintiff’s action
23   was later dismissed. (ECF No. 54). Plaintiff appealed (ECF No. 58) and filed an application to
24   proceed in forma pauperis on appeal (ECF No. 57).
25          Pursuant to Rule 24(a)(1) of the Federal Rules of Appellate Procedure, “a party to a
26   district-court action who desires to appeal in forma pauperis must file a motion in the district
27   court. The party must attach an affidavit that: (A) shows in the detail prescribed by Form 4 of
28   the Appendix of Forms the party’s inability to pay or to give security for fees and costs; (B)

                                                     1
 1   claims an entitlement to redress; and (C) states the issues that the party intends to present on
 2   appeal.” Fed. R. App. P. 24(a)(1).
 3          It appears that Plaintiff has satisfied these three requirements. However, even if
 4   Plaintiff is granted in forma pauperis status, he is still responsible for paying the full amount of
 5   the filing fee, 28 U.S.C. § 1915(b), and he failed to file an authorization allowing the agency
 6   that has custody of him to collect payments from his trust account pursuant to 28 U.S.C. §
 7   1915(b). Therefore, the Court will direct Plaintiff to file such an authorization, if Plaintiff
 8   wants to proceed in forma pauperis.
 9          Accordingly, IT IS HEREBY ORDERED that:
10               1. Plaintiff has twenty-one days from the date of service of this order to file an
11                  authorization allowing the agency that has custody of him to collect payments
12                  from his trust account pursuant to 28 U.S.C. § 1915(b);
13               2. Failure to comply with this order may result in Plaintiff’s application to proceed
14                  in forma pauperis being denied; and
15               3. The Clerk of Court is directed to send Plaintiff a copy of the form application to
16                  proceed in forma pauperis.
17
     IT IS SO ORDERED.
18

19
        Dated:     May 16, 2019                                  /s/
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28


                                                      2
